Exhibit 10.32

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

AMENDMENT NO. 1

to

TELOGY SOFTWARE LICENSE AGREEMENT

 

between

 

DITECH COMMUNICATIONS CORPORATION

 

and

TEXAS INSTRUMENTS INCORPORATED

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Telogy Software License Agreement
effective as of April 16, 2002 (the “Master Agreement”), by and between Ditech
Communications Corporation, having a place of business at 825 East Middlefield
Rd., Mountain View, CA 94043, (“Licensee”) and Texas Instruments Incorporated
(“TI”), having a place of business at 12500 TI Boulevard, Dallas, TX 75243-4136
(Texas Instruments, together with its wholly owned subsidiary Telogy Networks,
Inc. and other Texas Instruments subsidiaries is referred to herein as
“Telogy”), is hereby entered into as of this 21st day of May, 2003 (“Amendment
Effective Date”).

 

WHEREAS, Licensee and Telogy have previously entered into the Master Agreement,
whereby Telogy is licensing to Licensee certain Software for use in Licensee’s
Products; and

 

WHEREAS, in order to differentiate Licensee’s Products, Licensee desires to gain
access to selected portions of the source code of the Software solely for
Licensee’s internal use and development of Licensee’s Products in which the
object code of the Software will be embedded, and Telogy is willing to provide
Licensee such portions of source code to the Software for such purposes and on
such other terms and conditions as are set forth herein and in the Master
Agreement.

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1.                                       Definitions.

 

(a)                                 MCU Software.  Section 1.14 is amended to
read in its entirety:

 

“MCU Software” means the various computer programs (including Voice Software and
Echo Cancellation Software) licensed under this Agreement as set forth in
Exhibit A attached hereto and Exhibit A-1 hereto which operate on TI digital
signal processors and/or on microprocessors, together with related documentation
and all updates, upgrades, enhancements, releases and

 

--------------------------------------------------------------------------------


 

developments of such computer programs.  MCU Software includes without
limitation the Licensed Source Code and Licensed Object Modules defined below. 
The parties understand that the MCU Starter Kit is provided in source and object
code form, the Licensed Source Code is provided in source code form, and the
Licensed Object Modules are provided in the form of build files and object code
files.

 

(b)                                 New Definitions.  The following definitions
and the attached Exhibit A-1 are added to the Master Agreement:

 

1.16  “Licensed Source Code” means the portions of the source code and
documentation of the Echo Cancellation Software identified in Exhibit A-1.

 

1.17  “”Licensed Object Modules” means build files and object code files for all
Echo Cancellation Software, as further described in Exhibit A-1.

 

2.                                       Delivery and License.

 

(a)                                  Delivery of Licensed Source Code and
Licensed Object Modules.  A new Section 2h is added to the Master Agreement,
reading as follows:

 

h.                                      Delivery of Licensed Source Code and
Licensed Object Modules.  Within five (5) days after the Amendment Effective
Date, Telogy will deliver to Licensee in electronic form one copy of the
Licensed Source Code and Licensed Object Modules for the current release of the
Software identified in Exhibit A-1.  For the avoidance of doubt, under Section
5d, (a) within ten (10) business days after Licensee’s request after release by
Telogy of any updates, upgrades, enhancements, releases or developments of the
Software identified in Exhibit A 1, Telogy will deliver to Licensee in
electronic form one copy of the updated Licensed Source Code and Licensed Object
Modules therefor, and (b) within ten (10) business days after Licensee’s request
after notice under Section 5d, Telogy will deliver to Licensee in electronic
form one copy of the complete object code for any update, enhancement, release
or developments of the Generally Available Software releases, including without
limitation any release on the C55 or Janus platform.

 

(b)                                 License Unit License.  Section 2a of the
Master Agreement is amended to add the words “or the MCU Software” after “DSP
Software” in the parentheses in the eleventh line so that the text in
parentheses reads “(with respect to the DSP Software or the MCU Software that
runs on TI DSP)” and to add the following at the end of the current text:

 

For the avoidance of doubt, the “object code of the Software”, as used in this
Section 2a, includes any modifications to the MCU Software developed by Licensee
under Section 2c; and Licensee is entitled under the license granted in this
Section 2a to use, copy and distribute the object code of the Software as
provided herein with or without any other software.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Source Code License.  Section 2c the Master
Agreement is amended to add the following at the end of the current text:

 

For the avoidance of doubt, nothing in this Section 2c supersedes or modifies
Licensee’s right to distribute the Software (including modifications thereof
created pursuant to the licenses granted in this Section 2c) in object code form
under Section 2a.  As used in this Agreement, the “Project” means the
development of Licensee’s Products and software therefor, including without
limitation the differentiation of Licensee’s Products by the enhancement or
improvement of the Software and the development and inclusion in Licensee’s
Products of other software performing the same or different functions as the
Software.  Notwithstanding any other provision of this Agreement to the
contrary, upon payment of the one-time source license fee specified in Section
6a-1, Licensee shall be entitled to use, reproduce, modify and have modified the
Licensed Source Code under the terms of the licenses granted in this Section 2c
at the Location (and such other locations as may be requested by Licensee,
consent of which shall not be unreasonably withheld), and to distribute object
code compiled from the Licensed Source Code (and modifications thereof created
pursuant to the licenses granted in this Section 2c ) and the Licensed Object
Modules, in object code form, under Section 2a for the Initial Period (i.e. 4
years from the Master Agreement Effective Date), without payment of any
additional fees or the purchase of any additional licenses.

 

3.                                       Support and Maintenance.  Section 5c of
the Master Agreement is amended to add the following at the end of the current
text:

 

The parties understand and agree that (i) Telogy shall have no obligation to
support Licensee’s modified version(s) of the Licensed Source Code; (ii)
notwithstanding anything to the contrary in this Section 5c, Licensee’s
obligations to support that portion of the Software which is not Licensee’s
modified version(s) of the Licensed Source Code or which has not been altered or
impaired by Licensee’s modified versions of the Source Code, shall not otherwise
be voided or affected by modifications of the Licensed Source Code by Licensee;
and (iii) Telogy will continue to provide support and maintenance for all object
code portions of the Software supplied by it in accordance with the terms and
conditions of the Agreement.

 

4.                                       Special Licensed Source Code License
Fee.

 

A new Section 6a-1 is added to the Master Agreement, reading in its entirety as
follows:

 

In consideration for the license grant provided to Licensee under Section 2c,
Licensee agrees to pay Telogy a one-time license fee of [*].  Such fee shall be
due net thirty (30) days following the initial delivery of the Licensed Source
Code and the Licensed Object Modules to Licensee.

 

3

--------------------------------------------------------------------------------


 

5.                                       Licensed Products.

 

Exhibit B to the Master Agreement is revised to add the products listed in
Exhibit B attached hereto.

 

6.                                 Amendment and Agreement.

 

All terms used in this Amendment shall have the meanings as defined in the
Master Agreement, unless specifically defined otherwise in this Amendment. 
Except for those terms and conditions modified by this Amendment, all terms and
conditions of the Master Agreement shall continue unchanged and in full force
and effect.  In the event of any conflict between the terms and conditions of
the Master Agreement and those of this Amendment, the terms and conditions of
this Amendment shall govern.

 

IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS EXECUTED THIS AMENDMENT, OR
HAS CAUSED THIS AMENDMENT TO BE DULY EXECUTED ON ITS BEHALF, AS OF THE EFFECTIVE
DATE SET FORTH ABOVE.

 

DITECH COMMUNICATIONS CORPORATION

TELOGY NETWORKS, INC.

 

 

 

 

By  /s/ William J. Tamblyn

 

By  /s/ Timothy J. Carlson

(Signature)

 

(Signature)

William J. Tamblyn

 

Timothy J. Carlson

(Printed Name)

 

(Printed Name)

Vice President Finance and CFO

 

Corporate Secretary

(Title)

 

(Title)

 

 

TEXAS INSTRUMENTS INCORPORATED

 

 

 

 

 

By  /s/ Timothy J. Carlson

 

 

(Signature)

 

 

 

 

 

Timothy J. Carlson

 

 

(Printed Name)

 

 

 

 

 

 

 

Senior Counsel

 

 

(Title)

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A-1

 

I.  Licensed Source Code

Licensed Source Code shall include the complete source code for the following:

 

The Far Call Environment for C54xx processors,  specifically including C5409,
C5416, C5420, C5421, C5441, and specifically excluding C549.  The Far Call
Environment includes the host port interface, the serial port drivers,
background sanity management, and fast task switching.

 

If Telogy releases a version of the Software on the C55 or Janus or other TI
processor, Telogy will, upon Licensee’s request, negotiate in good faith to add
the source code for the Far Call Environment for such release to the scope of
the Licensed Source Code, upon terms and conditions, including an appropriate
license fee, to be mutually agreed by the parties.

 

 

II.  Licensed Object Modules shall include the following:

 

All build files and object code files for building all the Echo Cancellation
Software provided under this Agreement (but specifically excluding C549).

 

If Telogy releases a version of the Software on the C55 or Janus or other TI
processor, Telogy will, upon Licensee’s request, negotiate in good faith to add
the build files and object code files for building all the Echo Cancellation
Software included in such release to the scope of the Licensed Object Modules,
upon terms and conditions, including an appropriate license fee, to be mutually
agreed by the parties.

 

 

III.  Documentation

 

The documentation shall include the documentation relating to the Licensed
Source Code described in Section I above and the  “Environment User’s Guide”
document.

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

Additional Licensee’s Products

 

 

Quad2 T

Quad2 E

BVP (OC3, STM1, TriMUX DS3/STS1, and TransMUX)

BVP FLEX  (OC3, STM1, TransMUX, and to-be-named variants)

 

6

--------------------------------------------------------------------------------